Filed pursuant to Rule 424(b)(3) Registration No. 333-149310 $1,409,877,000 Offer to Exchange PASS THROUGH CERTIFICATES, SERIES 2007-1 Which have been registered under the Securities Act of 1933, For any and all outstanding Pass Through Certificates, Series 2007-1 The New Certificates ● The forms and terms of the new pass through certificates we are issuing will be identical in all material respects to the forms and terms of the outstanding pass through certificates, except that (a)the new pass through certificates are being registered under the Securities Act of 1933, as amended, and will not contain restrictions on transfer (except as otherwise described in this Prospectus) and (b)the new pass through certificates will not contain provisions relating to interest rate increases. ● Notwithstanding any registration under the Securities Act, the New Class C Certificates, and, under certain circumstances, the New Class A and New Class B Certificates, will be permitted to be sold only to qualified institutional buyers, as defined in Rule144A under the Securities Act, for so long as they are outstanding (as described under “Transfer Restrictions” beginning on page 93. The Exchange Offer ● The exchange offer expires at 5:00 p.m., New York City time, onApril 9,2008, unless we extend it. ● No public market currently exists for the old pass through certificates or the new pass through certificates. The new pass through certificates will not be listed on any national securities exchange. Investing in the new pass through certificates and participating in the Exchange Offer involves risks that are described in the “Risk Factors” section beginning on page 20 of this Prospectus. Certificates Aggregate Face Amount Interest Rate Final Expected Distribution Date ClassA $ 924,408,000 6.821% August 10, 2022 ClassB 265,366,000 8.021 August 10, 2022 ClassC 220,103,000 8.954 August 10, 2014 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus isMarch 12, 2008. TABLE OF CONTENTS Prospectus Page Page PRESENTATION OF INFORMATION ii Modification of the Pass Through Trust Agreements and Certain Other Agreements 44 WHERE YOU CAN FIND MORE INFORMATION iv Termination of the Trusts 47 SUMMARY 1 The Trustees 48 The Exchange Offer 1 Book-Entry Registration; Delivery and Form 48 Summary of Terms of Certificates 5 DESCRIPTION OF THE LIQUIDITY FACILITIES FOR CLASSA AND B CERTIFICATES 52 Equipment Notes and the Aircraft 6 General 52 Loan to Aircraft Value Ratios 7 Drawings 52 Cash Flow Structure 8 Replacement of Liquidity Facilities 53 The Certificates 9 Reimbursement of Drawings 55 The Company 17 Liquidity Events of Default 56 Selected Financial and Operating Data 17 Liquidity Provider 57 RISK FACTORS 20 DESCRIPTION OF THE INTERCREDITOR AGREEMENT 58 Risk Factors Relating to the Certificates and the Exchange Offer 20 Intercreditor Rights 58 THE EXCHANGE OFFER 26 Post Default Appraisals 63 General 26 Priority of Distributions 63 Expiration Date; Extensions; Amendments; Termination 28 Voting of Equipment Notes 67 Distributions on the New Certificates 28 List of Certificateholders 68 Procedures for Tendering 28 Reports 68 Acceptance of Old Certificates for Exchange; Delivery of New Certificates 30 The Subordination Agent 69 Book-Entry Transfer 31 DESCRIPTION OF THE AIRCRAFT AND THE APPRAISALS 70 Guaranteed Delivery Procedures 31 The Aircraft 70 Withdrawal of Tenders 31 The Appraisals 70 Conditions 32 DESCRIPTION OF THE EQUIPMENT NOTES 73 Exchange Agent 32 General 73 Fees and Expenses 33 Subordination 73 USE OF PROCEEDS 33 Principal and Interest Payments 75 DESCRIPTION OF THE CERTIFICATES 34 Redemption 75 General 34 Security 76 Payments and Distributions 35 Loan to Value Ratios of Equipment Notes 77 Subordination 37 Limitation of Liability 78 Pool Factors 37 Indenture Events of Default, Notice and Waiver 78 Reports to Certificateholders 39 Remedies 79 Indenture Events of Default and Certain Rights Upon an Indenture Event of Default 39 Modification of Indentures 80 Purchase Rights of Certificateholders 42 Indemnification 81 PTC Event of Default 43 Certain Provisions of the Indentures 81 Merger, Consolidation and Transfer of Assets 43 i POSSIBLE ISSUANCE OF ADDITIONAL CERTIFICATES AND REFINANCING OF CERTIFICATES 87 Selling Restrictions 92 Issuance of Additional Certificates 87 TRANSFER RESTRICTIONS 93 Refinancing of Certificates 87 New Class A and New Class B Certificates 93 Additional Liquidity Facilities 87 New Class C Certificates 93 CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES 89 ERISA Legend 94 CERTAIN ERISA CONSIDERATIONS 90 LEGAL MATTERS 95 General 90 EXPERTS 95 Plan Assets Issues 90 APPRAISERS 95 Prohibited Transaction Exemptions 91 Special Considerations Applicable to Insurance Company General Accounts 91 Index of Defined Terms Appendix I PLAN OF DISTRIBUTION 92 Appraisal Letters Appendix II Equipment Note Principal Payments Appendix III Loan to Value Ratios of Equipment Notes Appendix IV NOTWITHSTANDING ANY REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), THE CLASS C CERTIFICATES, AND, UNDER CERTAIN CIRCUMSTANCES, THE CLASS A AND THE CLASS B CERTIFICATES, WILL BE PERMITTED TO BE SOLD ONLY TO QUALIFIED INSTITUTIONAL BUYERS, AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT, FOR SO LONG AS THEY ARE OUTSTANDING. IN SUCH CIRCUMSTANCES, EACH HOLDER OR ACQUIROR OF SUCH CERTIFICATES OR BENEFICIAL INTEREST THEREIN WILL MAKE OR WILL BE DEEMED TO HAVE MADE THE ACKNOWLEDGMENTS, REPRESENTATIONS, WARRANTIES AND AGREEMENTS DESCRIBED UNDER THE HEADING “TRANSFER RESTRICTIONS.” INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. Market data and certain industry forecasts used throughout this Prospectus were obtained from internal surveys, market research, publicly available information and industry publications. Industry publications generally state that the information contained therein has been obtained from sources believed to be reliable, but that the accuracy and completeness of such information is not guaranteed. Similarly, internal surveys, industry forecasts and market research, while believed to be reliable, have not been independently verified and Delta makes no representation as to the accuracy of such information. PRESENTATION OF INFORMATION We have given certain capitalized terms specific meanings for purposes of this Prospectus. The Index of Defined Terms attached as Appendix I to this Prospectus lists the page(s) in this Prospectus on which we have defined each such term. At varying places in this Prospectus, we refer you to other sections for additional information by indicating the caption heading of such other sections. The page on which each principal caption included in this Prospectus can be found is listed in the foregoing Table of Contents. ii Statements in this Prospectus (or otherwise made by us or on our behalf) that are not historical facts, including statements regarding our estimates, expectations, beliefs, intentions, projections or strategies for the future, may be “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from historical experience or our present expectations. For examples of such risks and uncertainties, please see the cautionary statements contained in “Risk Factors.” All forward-looking statements speak only as of the date made, and we undertake no obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date of this Prospectus. You should rely only on the information contained in this Prospectus and the documents incorporated by reference in this Prospectus or to which we have referred you. We have not authorized anyone to provide you with information that is different. If anyone provides you with different or inconsistent information, you should not rely on it. This document may be used only where it is legal to sell these securities. You should not assume that the information provided by this Prospectus is accurate as of any date other than the date of this Prospectus. Also, you should not assume that there has been no change in the affairs of Delta, the Trusts or the Liquidity Providers since the date of this Prospectus. iii WHERE YOU CAN FIND MORE INFORMATION This Prospectus constitutes a part of a registration statement on Form S-4 (together with all amendments, exhibits and appendices, the “Registration Statement”) filed by Delta Air Lines, Inc. (“Delta”) with the U.S.
